DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed May 3, 2021 have been entered, wherein claims 1, 3-6, 9 and 13 were amended and claim 19 was added. Accordingly, claims 1-19 have been examined herein. The previous claim objection has been withdrawn due to applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim language recites “wherein the handle has a hand grip portion having the handle air flow passage, an upper end and a lower end, and the suction motor”. The limitation “an upper end and a lower end” is 
Claim Rejections - 35 USC § 102
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (CN 108567374).
Regarding claim 1, Ni discloses a hand vacuum cleaner (fig. 1, Ni’s hand vacuum cleaner meets the applicant’s definition of a hand vacuum as defined in paragraph 00162 of the applicant’s disclosure) having an upper end and a lower end (see Ni’s annotated fig. 1 below), the hand vacuum cleaner comprising: 

    PNG
    media_image1.png
    673
    1021
    media_image1.png
    Greyscale

(a) an air flow passage (fig. 3, paragraph 0037 of the attached translation) extending from a dirty air inlet to a clean air outlet (see Ni’s annotated fig. 1 above); 
(b) a main body having a handle (see Ni’s annotated fig. 3 below. The handle comprises all structure within the circular callout), the handle having a pistol grip hand grip portion (see Ni’s annotated fig. 3 below), the pistol grip hand grip portion having a pistol grip axis, an upper end and a lower end (see Ni’s annotated fig. 3 below);

    PNG
    media_image2.png
    556
    979
    media_image2.png
    Greyscale

(c) an air treatment member provided in the air flow passage (fig. 3, dust cup 4 is provided in the air flow passage; paragraph 0037 of the attached translation); 
(d) an on board energy storage member (fig. 5, fig. 3 and fig. 4, battery 2) positioned in the air flow passage downstream of the air treatment member (fig. 3, battery 2 is downstream of air treatment member 4; paragraphs 0037 and 0038 of the attached translation), the on board energy storage member is positioned in a housing (See Ni’s annotated fig. 5 below), 

    PNG
    media_image3.png
    544
    643
    media_image3.png
    Greyscale

which is at the upper end of the hand grip portion(see Ni’s annotated fig. 3 below. The on board energy storage member 2 is positioned at the upper end of the hand grip portion, as defined above. The term “at” does not require any specific structural or spatial relationship. Therefore, the housing is at the upper end of the hand grip portion) wherein the pistol grip axis extends through the housing (See Ni’s annotated fig. 3 below. The pistol grip axis, as defined above, extends through the housing. The claim language does not require the axis to extend through the housing in any specific direction or orientation.); and, 
(e) a suction motor (fig. 3, motor 1) provided in the air flow passage downstream of the energy storage member (fig. 3, motor 1 is positioned downstream of the energy storage member 2; paragraph 0037 of the attached translation)

    PNG
    media_image2.png
    556
    979
    media_image2.png
    Greyscale

Regarding claim 2, Ni discloses wherein the suction motor is positioned at the lower end of the hand grip portion (see Ni’s annotated fig. 3 below. The term “at” does not require any particular structural or spatial relationship. Thus, the suction motor 1 is positioned “at” the lower end of the hand grip portion).  

    PNG
    media_image2.png
    556
    979
    media_image2.png
    Greyscale

Regarding claim 3, Ni discloses wherein during operation of the hand vacuum cleaner, air passes over an outer surface of a wall of the housing as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of a wall of the housing. (paragraph 0037 of the attached translation)).

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

Regarding claim 4, Ni discloses wherein the energy storage member and housing comprise a battery pack (fig. 5, battery pack 2; paragraph 0036 of the attached translation) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of the battery pack.  and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).   

    PNG
    media_image5.png
    622
    893
    media_image5.png
    Greyscale

Regarding claim 5, Ni discloses wherein the energy storage member and housing comprise a battery pack and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).  
	Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Smith (US PGPUB 20130091660).
Regarding claim 7, Ni teaches the claimed invention as rejected above in claim 1. Ni does not teach a pre-motor filter provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member.  
a pre-motor filter (fig. 27, pre-motor filter 440) provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member (fig. 27, The pre-motor filter 440 is provided in the air flow passage downstream of the air treatment member (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160) and upstream of the energy storage member 417).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter provided in the air flow passage downstream of the air treatment member and upstream of the energy storage member. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 8, Ni teaches the claimed invention as rejected above in claim 1. Additionally, Ni teaches wherein the air treatment member comprises a treatment chamber (paragraph 0037 of the attached translation, “the inner cavity of the dust cup 4” teaches the air treatment member (dust cup) comprises a treatment chamber (inner cavity of the dust cup)). 
Ni does not teach a pre-motor filter is provided in the air flow passage downstream of the treatment chamber and upstream of the on board energy storage member.  
a pre-motor filter (fig. 27, pre-motor filter 440) is provided in the air flow passage downstream of the treatment chamber and upstream of the on board energy storage member (fig. 27, The pre-motor filter 440 is provided in the air flow passage downstream of the air treatment chamber (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160) and upstream of the on board energy storage member 417).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, and a pre-motor filter provided in the air flow passage downstream of the air treatment chamber and upstream of the on board energy storage member. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 9, Ni teaches a hand vacuum cleaner (fig. 1, Ni’s hand vacuum cleaner meets the applicant’s definition of a hand vacuum as defined in paragraph 00162 of the applicant’s disclosure) having an upper end and a lower end (see Ni’s annotated fig. 1 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    673
    1021
    media_image1.png
    Greyscale

(a) an air flow passage (fig. 3, paragraph 0037 of the attached translation)  extending from a dirty air inlet to a clean air outlet (see Ni’s annotated fig. 1 above); 
(b) an air treatment member and a suction motor provided in the air flow passage (fig. 3, dust cup 4 and motor 1 are provided in the air flow passage; paragraph 0037 of the attached translation); 
 (d) an on board energy storage member (fig. 5, fig. 3 and fig. 4, battery 2)  positioned in the air flow passage upstream of the suction motor (fig. 3, on board energy storage member 2 is positioned in the  air flow passage up stream of the suction motor 1; paragraph 0037 of the attached translation); and, 
(e) a handle (see Ni’s annotated fig. 3 below; The handle comprises all structure within the circular callout. Specifically, the outer housing of the motor qualifies as a handle because it is able to be grasped by the user.), the handle has a handle air flow passage provided therein (see Ni’s annotated fig. 3 below. The air flow passage is within  and, during operation of the hand vacuum cleaner, air passes through the handle air flow passage to the suction motor (see Ni’s annotated fig. 3 below).  

    PNG
    media_image6.png
    585
    859
    media_image6.png
    Greyscale

Ni does not teach a pre-motor filter positioned in the air flow passage downstream from the air treatment member or an on board energy storage member positioned in the air flow passage downstream of the pre-motor filter.
However, Smith teaches a hand vacuum cleaner comprising an air flow passage, an air treatment member, an on board energy storage member, a suction motor, a pre-motor filter (fig. 27, pre-motor filter 440) positioned in the air flow passage downstream from the air treatment member (fig. 27, The pre-motor filter 440 is positioned in the air flow passage downstream from the air treatment member (vortex finder assembly 450, cyclone assembly 480, and dirt container 520; paragraph 0160)), and an on board energy storage member (fig. 27, on board energy storage member 417) positioned in the air flow passage downstream of the pre-motor filter (fig 27, energy storage member 417 is positioned in the air flow passage downstream of the pre-motor filter 440).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni to incorporate the teachings of Smith to provide a hand vacuum cleaner comprising an air flow passage, an air treatment member, a suction motor, a pre-motor filter positioned in the air flow passage downstream from the air treatment member, and an on board energy storage member positioned in the air flow passage downstream of the pre-motor filter and upstream of the suction motor. Doing so removes any fine dust and dirt particles remaining in the air flow in order to prevent damage to the motor (Smith, paragraphs 0167 and 0146) and in order to prevent damage to the energy storage member.
Regarding claim 10, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the air treatment member comprises a treatment chamber (paragraph 0037 of the attached translation, “the inner cavity of the dust cup 4” teaches the air treatment member (dust cup) comprises a treatment chamber (inner cavity of the dust cup)).  
Regarding claim 11, Ni in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ni, as modified, teaches wherein the air treatment chamber comprises a momentum separator chamber (Although Ni does not explicitly teach a momentum separator chamber, a person having ordinary skill in the art would understand that the circular flow created in the air treatment chamber (fig. 4, air is introduced laterally into the chamber from tube 3. The air then flows in a cylindrical shape around the internal surface of 
Regarding claim 12, Ni in view of Smith teaches the claimed invention as rejected above in claim 10. Additionally, Ni, as modified, teaches wherein the air treatment chamber comprises a cyclone chamber (fig. 4, Although Ni does not explicitly teach a cyclone chamber, a person having ordinary skill in the art would understand that air is introduced laterally into the chamber from tube 3. The air then flows in a cylindrical shape around the internal surface of the air treatment chamber until it is redirected to exit the chamber in a direction perpendicular to the original inlet direction. Thus, the cylindrical flow of air creates a cyclone chamber, as further evidenced by Smith (fig. 27). Where Smith also teaches a cylindrical body (fig. 27, element 480), a lateral inlet (fig. 27, element 488), and a straight air outlet (fig. 27, element 452).).
Regarding claim 13, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the handle has a hand grip portion having the handle air flow passage (see Ni’s annotated fig. 3 below. The operator can grip the vacuum by the indicated hand grip portion, therefore qualifying it as a hand grip portion of the handle. Specifically, the outer housing of the motor qualifies as a handle because it is able to be grasped by the user. Additionally, the air flow passage is within the hand grip portion of the , an upper end and a lower end (see Ni’s annotated fig. 3 below), and the suction motor is positioned at the lower end of the hand grip portion (see Ni’s annotated fig. 3 below. The term “at” does not require any particular spatial or structural relationship. Thus, the suction motor 1 is positioned “at” the lower end of the hand grip portion).  

    PNG
    media_image7.png
    628
    999
    media_image7.png
    Greyscale

Regarding claim 14, Ni in view of Smith teaches the claimed invention as rejected above in claim 13. Additionally, Ni, as modified, teaches wherein, during operation of the hand vacuum cleaner, air passes downwardly through the hand grip portion to the suction motor (see Ni’s annotated fig. 3 above. Air passes downwardly through the air flow passage of the hand grip portion to the suction motor).  
Regarding claim 15, Ni in view of Smith teaches the claimed invention as rejected above in claim 14. Additionally, Ni, as modified, teaches wherein the energy storage member is positioned at the upper end of the hand grip portion (see Ni’s annotated fig. 3 above. The energy storage member 2 is positioned at the upper end of the hand grip portion).
Regarding claim 16, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member (fig. 5, battery 2) is provided in a housing (see Ni’s annotated fig. 5 below) and, during operation of the hand vacuum cleaner, air passes over an outer surface of a wall of the housing as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of a wall of the housing. (paragraph 0037 of the attached translation)).

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

	Regarding claim 17, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a battery pack (fig. 5, battery pack 2; paragraph 0036 of the attached translation) and, during operation of the hand vacuum cleaner, air passes over an outer surface of the battery pack as the air travels from the air treatment member to the suction motor (see Ni’s annotated fig. 5 below. As the air travels from the air treatment member to the suction motor, the air travels through air passage 21, passing over an outer surface of the battery pack. (paragraph 0037 of the attached translation)) and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).  

    PNG
    media_image5.png
    622
    893
    media_image5.png
    Greyscale

	Regarding claim 18, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a battery pack and the battery pack is removably mounted in the hand vacuum cleaner (paragraph 0036 of the attached translation).
Regarding claim 19, Ni in view of Smith teaches the claimed invention as rejected above in claim 9. Additionally, Ni, as modified, teaches wherein the energy storage member is provided in a housing (see Ni’s annotated fig. 5 below), 

    PNG
    media_image4.png
    620
    879
    media_image4.png
    Greyscale

the handle has a hand grip portion having an axis and the axis extends through the housing (see Ni’s annotated fig. 3 below. The hand grip portion of the handle has an axis. The axis extends through the housing of the energy storage member 2).

    PNG
    media_image2.png
    556
    979
    media_image2.png
    Greyscale

Allowable Subject Matter
5. Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Ni (CN 108567374) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the pistol grip air flow passage and the structural relationship between the pistol grip air flow passage and the suction motor as particularly claimed in combination with all other elements of claim 1.
Response to Arguments
6. Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues the pistol grip axis does not intersect any portion of the hand vacuum cleaner (page 8 of applicant’s remarks). The examiner respectfully disagrees. The claim language does not require the axis to extend through the housing in any specific direction or orientation. In Ni’s annotated fig. 3 below, the pistol grip axis extends through the battery housing. See the above rejection for more details. 

    PNG
    media_image2.png
    556
    979
    media_image2.png
    Greyscale

With respect to claim 9, applicant argues Ni, as modified by Smith, does not teach wherein air passes through an air flow passage provided in the handle (page 9 of the applicant’s remarks). The examiner respectfully disagrees. See Ni’s annotated fig. 3 below. The air flow passage is within the handle structure. Therefore, it is a handle air flow passage. See above rejection for more details.

    PNG
    media_image6.png
    585
    859
    media_image6.png
    Greyscale

Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723